DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0035075 to Lee et al. (“Lee”), and further in view of U.S. Pub. No. 2018/0139467 to Duhgoon Lee et al. (“Duhgoon Lee”).
 	Regarding claim 1, Lee teaches an electronic device comprising: 
a first camera including a first image sensor (reference number 180 camera, see Figure 1, paragraph [0190] teaches image sensor); and 
at least one processor (reference number 120, processor) configured to: 
obtain a plurality of image frames by photographing through the first camera (paragraph [0046] teaches capturing a plurality of image frames), 
obtain a plurality of motion identification maps corresponding respectively to the plurality of image frames, based on motion data detected in the plurality of image paragraph [0060] teaches detecting motion data in the image frames, but does not teach motion maps, which will be addressed by the secondary reference), 
select at least one image frame from among the plurality of image frames based on the obtained plurality of motion identification maps (paragraph [0047] teaches selecting a frame, but as stated above Lee does not teach motion maps and thus does not teach selecting a frame based on said maps), 
identify whether there is a motion of an object in the ROI set on the selected at least one image frame, and perform a Super Slow Motion (SSM) function through the first camera based on a result of the identifying (paragraphs [0088], [0121], and [0130] teach generating slow motion based on frames when the detected object has an amount of object variation of a level or more: a detected threshold of motion; Lee does not teach this with respect to a set ROI, which is addressed below).  
However, in addition to motion maps, Lee does not teach setting the ROI in the frames and identifying motion in the ROI.  Similarly to Lee, Duhgoon Lee teaches capturing frames and analyzing the frames for motion.  Duhgoon Lee teaches detecting motion in an image, calculating a motion vector and further calculating a motion index based on the motion vector.  Further, this calculation is done on pixels corresponding to a field of interest that is set, see paragraph [0079]. Paragraph [0078] teaches that the motion information may be expressed as a motion map.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee in view of Duhgoon Lee 
	Claim 11 is rejected similarly.
 	Regarding claim 9, Lee in view of Duhgoon Lee teach the electronic device as claimed in claim 1, wherein the at least one processor is configured to: based on identifying that there is a motion of the object in the ROI, perform the SSM function using the first camera, and based on identifying that there is no motion of the object in the ROI within a predetermined time, identify whether to perform the SSM function using an image frame obtained through the first camera after the plurality of image frames.  Based on the teaching of Lee in view of Duhgoon Lee cited above, the references teach that slow motion is performed in response to motion in the area of interest and thus the opposite is true: slow motion is not performed when motion is not detected and may be evaluated again in another instance.  
	Claim 19 is rejected similarly.  
	Regarding claim 10, Lee in view of Duhgoon Lee teach the electronic device as claimed in claim 1, further comprising: a second camera including a second image sensor having a field of view (FOV) that is wider than a FOV of the first image sensor, wherein the at least one processor is configured to, based on identifying that there is a motion of the object in the ROI, switch from the first camera to the second camera and Lee teaches camera which is a telephoto camera and another camera which is a wide-angle camera and generates slow motion using the second camera, see paragraph [0112]).
	Claim 20 is rejected similarly.  
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Duhgoon Lee further in view of U.S. Pub. No. 2013/0004096 to Goh et al. (“Goh”).
 	Regarding claim 5, Lee in view of Duhgoon Lee teach the electronic device as claimed in claim 1, but are silent on the at least one processor is configured to: compare each motion identification map of the plurality of motion identification maps with a motion threshold value, identify image frames of the plurality of image frames corresponding to a motion identification map of the plurality of motion identification maps satisfying the motion threshold value, and select at least one image frame from among the identified image frames. 
	Goh teaches a motion map with information of motion values associated with pixels and the motion map is compared to a threshold (see paragraphs [0053], [0080]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee in view of Duhgoon Lee with that of Goh to compare the motion maps to a threshold so that motion of a certain precise desired level may be detected and an appropriate response such as performing slow motion may be performed.  
.  
Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Duhgoon Lee further in view of U.S. Pub. No. 2017/0314930 to Monterroza et al. (“Monterroza”).
 	Regarding claim 7, Lee in view of Duhgoon Lee teach the electronic device as claimed in claim 1, but are silent on wherein the at least one processor is configured to: obtain information regarding an object included in the selected at least one frame by inputting the selected at least one frame to an artificial intelligence model trained to recognize objects, classify the object as a movable object or a static object based on the obtained information regarding the object, and, when the object is classified as a movable object, assign the object classified as a movable object as a candidate object, and perform an SSM function through the first camera based on whether there is a motion of the candidate object in the ROI. 
	Monterroza teaches a system and method of achieving fast and reliable time to contact estimation using vision and range sensor data for autonomous navigation, and provides references for artificial intelligence use of detecting static and moving objects (see paragraph [0036]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lee in view of Duhgoon Lee with that of Monterroza to use an artificial intelligence model trained to recognize 
	Claim 17 is rejected similarly.  
Allowable Subject Matter
Claim 2-4, 6, 8, 12-14, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697